Case 1:19-cv-00332-FJS-CFH Document8 Filed 04/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

- -x

 

ANDREA J. NUSSINOW,

Plaintiff, 1:19-cv-332 (FJS/CFH)
~ against -

COUNTY OF COLUMBIA, RONALD PEREZ, as
President of the Columbia-Greene Humane Society, Inc.
and in his individual capacity, LEE DELISLE, as

Chief Investigator for the Columbia-Greene Humane
Society, Inc. and in his individual capacity, and
COLUMBIA-GREENE HUMANE SOCIETY, INC., doing
business a3 the Columbia-Greene Humane Society/SPCA,

Defenclants.

 

wenn x

WAIVER OF THE SERVICE OF SUMMONS

FROM: Lee DeLisle

TO: Lisa Rosenthal, Esq.
Mansfield, Gautier & Rosenthal LLP
P.O. Box 3

Red Hook, New York 12571

I have received your request to waive service of a summons in this action along
with a copy of the complaint, two copies of this waiver form, and a prepaid means of
returning one signed copy of the forrn to you.

I, or the entity I represent, agree to save the expense of serving a summons and
complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to
the lawsuit, the court’s jurisdiction, and the venue of the action, but that I waive any
objections to the absence of a summons or of service.
Case 1:19-cv-00332-FJS-CFH Document 8 Filed 04/18/19 Page 2 of 2

I also understand that J, or the entity I represent, must file and serve an answer or
a motion under Rule 12 within sixty (60) days from March 19, 2019, the date when this

request was sent. If] fail to do so, a default judgment will be entered against me or the
entity I represent.

Date:

 

 

 

Spnature of Attorney or Unrepresented Party

Myard a Slow Skhaon Vepuearudrs Lu hy Lich hed S Shag:

Print Signer’s Name

$10 ext’ fred, Gu dk S6/ Elnshed, NY 10523

Print Signer’s Address

CEK iA OmSSty. COM

Print Signer’s Email Address, if Any

(4V) 395-6570

Print Signer’s Telephone Number
